The plaintiff in error has appealed from an adverse judgment in an action upon an account for gas furnished. The defendant in error has filed a confession of error asking that the case be reversed and remanded, with directions for further proceedings in the trial court. In Odell v. Sharp,182 Okla. 534, 78 P.2d 810, we held as follows:
"Where an appeal is filed in this court and the appellee upon due consideration files a confession of error which is reasonably sustained by the record, this court may reverse and remand the cause upon such confession of error, with directions."
See, also, Nelson v. Jones, 133 Okla. 92, 271 P. 240; Deep Rock Oil Corp. v. State, 167 Okla. 324, 29 P.2d 618; Kewanee Oil Co. v. State, 172 Okla. 424, 45 P.2d 515.
We have examined the record, and the confession of error is reasonably supported by the same. The cause is reversed and remanded, with directions to vacate the judgment entered for the plaintiff and to grant a new trial.
WELCH, C. J., CORN, V. C. J., and BAYLESS, HURST, and DAVISON, JJ., concur.